DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/13/2021 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said ground surface displaceable support" in lines 6/7.  
Claim 1 recites the limitation "said damaged front suspension assembly" in lines 12/13.  
Claim 3 recites the limitation "said detachable attachments" in line 3.  
Claim 9 recites the limitation "said upper free end of said upper arm section" in lines 1/2.  
Claim 11 recites the limitation "said outer free end of said lower arm section" in lines 1/2.  
Claim 11 recites the limitation "said ground surface displaceable supports" in line 3.  
Claim 12 recites the limitation "said ground surface displaceable supports" in lines 1/2.  
Claim 14 recites the limitation "said upper free end of said upper arm" in lines 1/2.  
Claim 18 recites the limitation "said damaged suspension assembly" in lines 18/19.  
There is insufficient antecedent basis for these limitations in the claims.
Claim 20, the recitation “such as a snowmobile or all-terrain vehicle” in lines 1-2 is indefinite.  Reference is made to MPEP 2173.05(d).


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding the independent claims, the closest prior art of record is Gleason (US 20140232081 A1). Gleason discloses: a vehicle front suspension arm (1, Fig. 1) comprising: an upper arm section (6), a lower arm section (7) and an intermediate section (9). The intermediate section has an inferior resistance strength to distortion and breakage as compared to the resistance strength of said first and second arm sections (see “ductile material, paragraph [0055]”). The invention disclosed by Gleason is different from the invention claimed in the instant application in that it does not include “detachable end connectors”. The intermediate section disclosed by Gleason is instead connected to the upper and lower sections via an over-molding process (see paragraph [0048]). Accordingly, the end connectors are not detachable and the intermediate arm section would not be removable by said detachable end connectors. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses modular suspension components in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616